 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD FAULKS                                     No. 2:18-CV-2528-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    S. YANG,
15                       Defendant.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil rights action.

18   At the time the complaint was filed, plaintiff was a state prisoner proceeding pro se. Plaintiff has

19   since, however, been appointed pro bono counsel. See Doc. 21 (January 4, 2019, order

20   appointing Rebecca Weinstein-Hamilton, Esq., as pro bono counsel). The Clerk of the Court will,

21   therefore, be directed to re-designate this action as a counseled civil action and to assign a District

22   Judge as appropriate. See E. Dist. Cal. Local Rule 302(c)(21) (describing assignment of cases

23   where a party is initially appearing pro se but later obtains counsel); see also E. Dist. Cal. Local

24   Rule 101 (defining “Pro Se Action” and “Prisoner Actions”).

25                  On October 11, 2018, the court determined plaintiff’s original pro se complaint

26   was appropriate for service as to defendant Yang and directed plaintiff to submit documents

27   necessary for service by the United States Marshal. See Doc. 8 (October 11, 2018, service order).

28   Plaintiff submitted the required documents on October 24, 2018. See Doc. 11. On October 25,
                                                        1
 1   2018, the court denied plaintiff’s motion for leave to file a first amended complaint as

 2   unnecessary because a court order was not required to amend once as of right. See Doc. 13

 3   (October 25, 2018, order). On October 30, 2018, the court directed the United States Marshal to

 4   serve process on defendant Yang. See Doc. 14 (October 30, 2018, order). On November 29,

 5   2018, process directed to defendant Yang was returned unexecuted. See Doc. 16. On December

 6   17, 2018, plaintiff filed a pro se first amended complaint. Counsel was appointed on January 4,

 7   2019.

 8                    Given the foregoing procedural history, the court will permit appointed counsel to

 9   file an amended complaint on plaintiff’s behalf. If no amended complaint is filed within the time

10   provided, however, the action will proceed on the pro se first amended complaint filed on

11   December 17, 2018, and counsel shall effect service of process on defendant Yang consistent

12   with the Federal Rules of Civil Procedure.

13                    Accordingly, IT IS HEREBY ORDERED that:

14                    1.     The Clerk of the Court is directed to re-designate this action as a counseled

15   civil action and to assign a District Judge as appropriate; and

16                    2.     Plaintiff may file a second amended complaint within 30 days of the date

17   of this order.

18

19

20   Dated: January 18, 2019
                                                            ____________________________________
21                                                          DENNIS M. COTA
22                                                          UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                        2
